Jan-22-2019 04:23pm From-ALSTON &BIRD
              Case 1:17-cv-07417-VM-HBP                Filed 01/22/19 T-007
                                                   +4048817777
                                        Document 109                  Page 1P of
                                                                              002/002
                                                                                 1                                                             F-942


                                                                                                           ·--========:i

                                                                                                      El                            'ALLY FILED
                                                                                                      n
                                          ALSTON & Bl RD                                                                 Ft):
                                                                                                 ' LJ, ~ I i
                                                      90 Park Avenue
                                                    New York. NV 10016
                                              212-210•9400 I F~.: 212·210•9444


            Karl Geercl<en                       Direct Olal: 212-210-9'171                       E'TlJ II: lcJrl.ecorcl,en(!i1a1~tcn.ce,.,,


                                                  January 22, 2019

           YIA FACSIMILE (212) 805-6382
                                                                 The Clerk of Court is directed to enter into the public record

           The Honorable Victor Marrero                            - -   a~,,                     r
                                                                 oft91s action t!:~ letter above submitted to the Court by
                                                                   c/.c_~
           United States District Judge                              ?
           United States Courthouse                              SO OIWEl{ED.
           500 Pearl Street, Suite 1040
           New York, NY 10007



           Dear Judge Marrero:

                   We represent Detendant EEA Life Settlements, Inc. ("EEA Inc.") in the abO\'e
           referenced matter. We write pursuant to the Coui1's JantJary 17, 21)19 order to inform the
           Coun that, after meeting and conferring with counsel for Plaintiif Coventry Capital US
           LLC ("Coventry"), a stipulation could not be reached regarding the retention of proceeds
           from any potential sale of the Portfolio.

                   As articulated by Your Honor on a conference call with the panies on Januory 16,
           2019, and by counsel for Individual Defendants Vincent Piscaer and Biren Patel in a letter
           submitted on January 18, 2019 (Dkt. No. 108), EEA Inc. re:.pectfully submits that
           Coventry's filing of its Notice oflmerlocutory Appeal (Dkt. :,.fo. 1(17) on January 16,2019
           effectively divests this Court of jurisdiction to reconsider Coventry s request for injunctive
           relief while the appeal is pending.

                    Should tbe Court determine that it has jurisdiction over Co\ emry' s reconsideration
           request of rl1e Court's December l 7, 2018 Order (Dkt. No. 100). EEA Inc. respectfully
           submits that the Court should deny Covernry' s reguesr for reconsideration for the reaso11s
           set forth in its Jrumary 8, 2019 letter (Dkt. No. l 05).




                                                                      "/
                                                                        - / (_.,./~ : :~: v(
                                                                              {___.,..,__
                                                                                             !
                                                                        Respectfully submitted,
                                                                                            /.,.--1

                                                                                             /         ._)
                                                                                                           -·       -
                                                                        Karl Geercke!'
           cc:        Counsel of Record
